Citation Nr: 0601178	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  98-10 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that the examinations at service 
entry and discharge were negative for a psychiatric 
disability.  A treatment note dated in September 1970 shows 
that the veteran was seen for trouble with his nerves.  He 
was also sleeping poorly and got nervous when people talked 
to him.  The record indicates that the veteran was seen by a 
mental health social worker and that he was prescribed 
medication. The psychiatric system was normal on examination 
prior to discharge in December 1971.  

The veteran has a current psychiatric disability.  VA 
outpatient records and the VA examinations in September 1996, 
January 1997, and February 1997 all reflect diagnoses of 
chronic paranoid schizophrenia.  VA outpatient records dated 
from December 1985 to March 1986 show an assessment of 
unstable psychiatric condition.  

In January 1997, the VA examiner stated that although the 
veteran's disability clinically manifested in the last 15 
years, he could have had prodromal symptoms.  The examiner 
noted that it was difficult to conclude that the veteran's 
symptoms were the onset of his disability as the records and 
history only indicate treatment in the last 15 years.  The 
examiner from the February 1997 VA examination noted that the 
veteran's complaints of anxiety and sleep problems in service 
were most likely part of the prodromal or onset of his 
schizophrenia.  A medical certificate from Dr. J.A. Juarbe, 
dated in July 2004, based on the veteran's assertions as to 
his symptoms in service, contains an opinion that the 
veteran's schizophrenia had its onset in service.  

In order to determine whether the veteran's service 
complaints were prodromal symptoms of his current 
schizophrenia, the Board finds additional development is 
necessary.  Accordingly, the case is REMANDED to the RO, via 
the AMC, for the following action:

1.	The RO should obtain the veteran's 
inpatient and outpatient records from VA 
Medical Center in San Juan, Puerto Rico 
from 1972 to present.  All efforts to 
obtain the VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.	 The veteran should be afforded a VA 
examination to determine the etiology of 
his schizophrenia.  Any further indicated 
studies should be conducted.  The claims 
file (to include service medical records, 
the examination at service discharge 
showing a normal psychiatric system, and 
post-service findings of schizophrenia) 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must indicate that the claims 
file was reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that service 
complaints were prodromal symptoms of 
schizophrenia.  All necessary studies 
should be accomplished if deemed 
necessary.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  The examiner should reconcile 
any findings with the medial opinions 
cited herein.

3.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
schizophrenia.  All applicable laws 
and regulations should be considered.  
If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


